DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 8, the prior arts of record do not teach or disclose a method for wireless communication, comprising: receiving downlink control information (DCI) from a network device; determining a DCI format of the DCI, wherein the DCI format of the DCI is a first type of DCI format or a second type of DCI format, the first type of DCI format corresponds to a first resource scheduling mode, the second type of DCI format corresponds to a second resource scheduling mode, the first resource scheduling mode indicates a time domain resource in unit of slot, and the second resource scheduling mode indicates a time domain resource in unit of symbol; determining a resource scheduling mode of a data channel corresponding to the DCI according to the DCI format of the DCI; determining a reference signal mode of the data channel according to the DCI format of the DCI, wherein the first type of DCI format corresponds to a first reference signal mode, the second type of DCI format corresponds to a second reference signal mode, there is at least one reference signal located at a specific symbol of a slot in the first reference signal mode, there is at least one reference signal located at a specific symbol among one group of symbols in the second reference signal mode, and the one group of symbols are symbols used for transmitting the data channel and a reference signal of the data channel: and 

In regard amended claim 15, the prior arts of record do not teach or disclose a network device, comprising: a transceiver, used for sending downlink control information (DCI) to a terminal device through a first DCI format among multiple DCI formats, wherein the multiple DCI formats comprise a first type of DCI format and a second type of DCI format, the first type of DCI format corresponds to a first resource scheduling mode, the second type of DCI format corresponds to a second resource scheduling mode, the first resource scheduling mode indicates a time domain resource in unit of slot, the second resource scheduling mode indicates a time domain resource in unit of symbol, and the first DCI format is the first type of DCI format or the second type of DCI format; the transceiver is further used for transmitting a data channel through a resource scheduling mode corresponding to the first DCI format; the transceiver is further used for transmitting a reference signal of the data channel through a reference signal mode corresponding to the first DCI format; and the first type of DCI format corresponds to a first reference signal mode, the second type of DCI format corresponds to a second reference signal mode, there is at least one reference signal located at a specific symbol of a slot in the first reference signal mode, there is at least one reference signal located at a specific symbol among one group of symbols in the second reference signal mode, and the one group of symbols are symbols used for transmitting the data channel and the reference signal of the data channel.

In regard amended claim 22, the prior arts of record do not teach or disclose a terminal device, comprising: a transceiver used for receiving downlink control information (DCD from a 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 09/27/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476